In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated August 3, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiff failed or was unable to identify the cause of her fall down the stairs of the defendants’ premises (see Tejada v Jonas, 17 AD3d 448 [2005]; Rodriguez v Cafaro, 17 AD3d 658 [2005]; Arbusto v Amerada Hess Corp., 16 AD3d 527, 528 [2005]; Curran v Esposito, 308 AD2d 428, 429 [2003]; Hartman v Mountain Val. Brew Pub, 301 AD2d 570 [2003]). In opposition to the motion, the plaintiff failed to present evidence sufficient to raise a triable issue of fact as to the cause of the injury. “Since it is just as likely that the accident could have been caused by some other factor, such as a misstep or loss of balance, any determination by the trier of fact as to the cause of the accident would be *722based upon sheer speculation” (Teplitskaya v 3096 Corp., 289 AD2d 477, 478 [2001]).
The parties’ remaining contentions are without merit. Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.